Citation Nr: 1202574	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  10-03 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an earlier effective date for a grant of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating in excess of 30 percent for PTSD.

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) from September 2008 and September 2009 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing via videoconference in June 2011.  A transcript is of record. 

The issues of entitlement to an increased rating for PTSD and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On June 1, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal pertaining to an earlier effective date for the grant of service connection for PTSD was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative), pertaining to the issue of an earlier effective date for the grant of service connection for PTSD have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204  (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2011). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his claim for entitlement to an earlier effective date for a grant of service connection for PTSD and, therefore, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal for an earlier effective date for a grant of service connection for PTSD is dismissed.  


REMAND

During the June 2011 hearing, the Veteran reported that he had undergone a VA mental health examination, or mental care treatment in March 2011, conducted at the VA Harbor Health Care Medical Center in New York. The reports of this treatment or examination are not in the claims folder, and not filed in VA's electronic paperless filing system. VA must obtain these records prior to the adjudication of this appeal. Where VA has constructive and actual knowledge of the availability of pertinent records in the possession of the VA, an attempt to obtain them must be made. See Bell v. Derwinski, 2 Vet. App. 611 (1992).



The Veteran also testified at the hearing that he was, or had been enrolled in a VA Vocational-Rehabilitation program.  Because these records might contain medical evidence pertaining to the Veteran's employability and severity of PTSD, the RO/AMC must attempt to obtain them on remand. See 38 C.F.R. § 3.159(c)(1).

Following completion of these directives, the RO/AMC must schedule the Veteran for a comprehensive VA examination, to be conducted by a board of two mental health care physicians, to ascertain the severity of his service-connected PTSD, and whether its symptoms are severable from the non-service-connected schizophrenia. 

Accordingly, the case is REMANDED for the following action:
 
1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for PTSD that is not evidenced by the current record, including but not limited to, the March 2011 psychiatric records from VA Health Harbor Hospital and any Vocational Rehabilitation records that may exist.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO/AMC must schedule the Veteran for a VA mental disorders examination, TO BE CONDUCTED BY A BOARD OF TWO MENTAL HEALTH CARE PHYSICIANS, to ascertain the symptoms and severity of his service-connected PTSD and whether they are severable from the symptoms and severity of his non-service-connected schizophrenia; AND WHETHER THE VETERAN'S PTSD, BY ITSELF OR IN CONJUNCTION WITH ANY OTHER SERVICE-CONNECTED DISORDER, RENDERS HIM UNEMPLOYABLE. This examination may include the examiner who conducted the May 2009 VA examination. The following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiners who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiners must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiners must state the medical and factual basis or bases for any opinions rendered based on clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds they cannot provide a requested finding without resort to pure speculation, they must provide a complete rationale for any such opinion.  They must indicate whether their inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on their part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

e. The examiners must:

i. Examine all evidence of record, to include but not limited to all previous medical examinations; treatment records; the Veteran's documented receipt of two college degrees, occupational history, and any vocational-rehabilitation program documentation of record. 

ii. Take a detailed subjective history from the Veteran as to the nature and severity of his service-connected PTSD disability; the non-service-connected schizophrenia and any other mental disorders. If there is a medical or clinical basis for corroborating or discounting credibility or reliability of the medical history provided by the Veteran, the examiner must so state. A detailed rationale must be provided for any such finding.

iii. Conduct any appropriate clinical and inventory testing necessary to ascertain the degree of severity of the service-connected PTSD, as opposed to the non-service-connected schizophrenia or other mental disorders. Assign a global assessment of functioning (GAF) score with a full rationale for the score assigned.  Discuss whether multiple GAF scores are appropriate, as due to multiple diagnoses.  

iv. Discuss the impact of the Veteran's PTSD disability on his social and occupational functioning and the impact of any other psychiatric disorder on his social and occupational functioning.  

v. Discuss the impact of the Veteran's PTSD disability on his ordinary activities of daily life and the impact of any other diagnosed psychiatric disorder on his ordinary activities of daily life. 

vi. Discuss the impact of the Veteran's PTSD on his employability as opposed to the impact of any other diagnosed psychiatric disorder on his employability.

vii. To the best of his/her ability, differentiate between the symptoms that are attributable to the Veteran's PTSD and to any other diagnosed psychiatric disorder.  If such differentiation cannot be done, the examiner must so state.  

f. In all conclusions, the examiners must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a complete rationale for his or her opinions based on his or her clinical experience, medical expertise, and established medical principles. 

3. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. The RO/AMC must then readjudicate the claims of entitlement to an increased rating for PTSD and TDIU to include consideration of all of the evidence of record.  AS THE VETERAN HAS SPECIFICALLY RAISED THE ISSUE OF ENTITLEMENT TO AN EXTRA-SCHEDULAR EVALUATION, THE RO/AMC MUST SPECIFICALLY ADJUDICATE THE ISSUES AS TO BOTH AN INCREASED RATING FOR PTSD AND TDIU AND ENTER APPROPRIATE FINDINGS IN ANY SUPPLEMENTAL STATEMENT OF THE CASE IF THE BENEFIT CONTINUES TO BE DENIED. Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R § 3.321(b).  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


